Case 20-30199-jal       Doc 47     Filed 06/21/21   Entered 06/21/21 11:36:09          Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


IN RE:                                         )           CHAPTER 13
                                               )
       Moore, Terrance                         )
       Moore, Camillia                         )
             Debtors                           )           CASE NO. 20-30199


                                               ORDER

       This matter comes before the Court on the Motion of the Debtors, by and through Counsel,

to suspend the Debtors’ plan payments to the Trustee and the Court being sufficiently advised,

       IT IS HEREBY ORDERED that the Debtors plan payments be suspended from June 1,

2021 through July 31, 2021.

       A copy of this Order will be mailed to the Debtors; Counsel for Debtors; Trustee; and to

all scheduled creditors and parties in interest.



Tendered by:
ANDREA L. WASSON
WASSON & THORNHILL, PLLC
2125 Old Shepherdsville Road
Louisville, KY 40218                                            Dated: June 21, 2021
Phone: 502-964-7878
Fax: 855-257-9256
E-mail: andrea@wassonthornhill.com
